Title: To Thomas Jefferson from William Dalzell, 10 February 1809
From: Dalzell, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada. Feby. 10. 1809.
                  
                  To you as the first Citizen of this great Republick I have taken the liberty of forwarding a sample of I beleive the first White Lead ever manufactured in the U. States, This with many other manufactures of the first necessity that are now progressing speaks more forcibly of the wisdom of the late measures of government than all that has or can be written on the subject, and should Congress deem it advisable to prohibit or to lay protecting duties on the importation of all articles that can be manufactured in the United States they will do more for the real independance of their country than has been done since the year 1783,
                  As you are Volunteerly retiring from that high station in which your country has placed you the duties of which you have discharged with so much honour to your self and advantage to your country, I pray you sir to accept my sincear wishes for your happiness in retirement and an eternity of happiness when time shall be no more.
                  
                     Willm. Dalzell 
                     
                  
               